Van Hoesen, J.
— The paper served on the 3d of April, 1877, upon the corporation counsel, bears on its back an indorsement of the title of the cause and statement that it is a copy, “ certified order affirming order of reference^ to which is inscribed the name of T. C. Cronin, attorney for respondent Donaldson, 167 Broadway, and it is addressed to William C. Whitney, Esq., corporation counsel. Such is the indorsement on the paper. TJpon the face of the paper appears the certificate of the clerk of common pleas that the paper is an extract from the minutes of the court, and that .it is a copy of an order made at the general term of the court. The order is set out in totem verbis. These statements show that the order has been entered, and entered in the office of the clerk of the court of common pleas. The Code of Pro*167cedure requires nothing more. The paper served was in my opinion “a written notice of the order,” which is all that section 332 of the Code of Procedure required. It is free from the defects which in York agt. Peak (17 How., 192) ; Valtun agt. W. L. F. Ass. Co. (19 How., 515), and in the other cases cited in the hooks on Practice were held to make the notices in these cases insufficient. Under the decision of Fry agt. Bennett (16 How. Pr., 402), which is a thoroughly considered case, the notice given to the corporation counsel on April 5, 1877, was sufficient. The appeal is therefore too late, and the motion must be denied.